PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion for extension of time to answer denied, upon the ground that the order appealed from amounted practically to a stay of proceedings in the action, and therefore any discretion which the court may have had to extend the time to answer was improperly exercised. The defendant is allowed 10 days from the date of service of a copy of this order, together with notice of entry thereof, in which to serve its answer.
McLENNAN, P. J., not voting.